Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 2/22/22 is acknowledged. In the amendment filed therein claims 1-4 and 9-12 were modified. Claims 17-24 have been cancelled without prejudice or disclaimer. While new claims 25-32 have been added. Currently, claims 1-16 and 25-32 are pending and under consideration. 
The Restriction Requirement is deemed appropriate and is therefore made FINAL.
Newly added claims 25-32 have been considered and have necessitated the following Species Election Requirement:
Species Election
This application contains claims directed to the following patentably distinct species (the measured expression from a gene). Applicant must select one gene and or gene combination for consideration.
A.	At least one gene from Table 4 and/or Table 6 (claims 1 and 9),
B.	At least one gene from CAB39L, ADAM12, SH3BGRL2, NRG2, COL13A1, GRIND2D, LOXL2, KRT4, EMP1, or HSD17B6 (claims 1, 2, 9, and 10),
C.	At least one gene product of the HPV E6 and/or E7 genes (Claims 1, 3, 9, and 11),

E.	At least one gene comprising SH3BGRL2 and at least one gene comprising at least one of CAB39L, ADAM12, NRG2, COL13A1, GRIND2D, LOXL2, KRT4, EMP1, MMP11, HSD17B6, CA9, LAMC2, FAM107A, or FAM3D (claims 1, 2, 9, 10, 25, 26, 29, and 30),
F.	At least one gene further comprising MMP11 (claims 1, 9, 25, 26, 27, 29, 30, and 31), or
G.	At least one gene further comprising at least one of FAM107A or FAM3D (claims 1, 9, 25, 26, 28, 29, 30, and 32).  

The species are independent or distinct because the different species of binding genes as claimed are comprised of distinct sequences that bind to different binding targets to induce distinct cellular processes (diverse biomarkers).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 4-8 and 11-24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
 	For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lisa Cook
Art Unit 1642
571-272-0816
3/26/22

/LISA V COOK/Primary Examiner, Art Unit 1642